Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 1 of 52




                 EXHIBIT C
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 2 of 52



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY                 Civil Action No. 1:16-CV-10386 (LTS)
YU, CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and                    DEFENDANT HEWLETT PACKARD
CHANGHUA NI,                                        ENTERPRISE COMPANY’S
                                                    AMENDED RESPONSES TO
                                Plaintiffs,
                                                    PLAINTIFFS’ FIRST SET OF
       vs.                                          INTERROGATORIES

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, and DAVID GILL

                                Defendants.



      Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Hewlett Packard

Enterprise Company (“HPE”) hereby submits the following amended responses and objections to

the Interrogatories served by Plaintiffs Alexander Styller, Integrated Communications &

Technologies, Inc., Jade Cheng, Jason Yuyi, Cathy Yu, Caroline Marafao Cheng, Pushun Cheng,

Chanzhen Ni, Junfang Yu, Meixiang Cheng, Fangshou Yu, and Changhua Ni (collectively,

“Plaintiffs”). These responses are made within the limits of, and subject to, the general and

specific objections set forth below.

      In setting forth its responses to Interrogatories, HPE does not waive the attorney-client

privilege, work-product doctrine, or any other privilege or immunity from disclosure that may

attach to information called for in response to the Interrogatories.    Further, the following

responses (and any further responses to the Interrogatories) are made without acknowledgement
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 3 of 52



of the admissibility, including the relevance, of the information requested or that the

Interrogatories are in any way proportional to the needs of this case.

       More specifically, these responses to Interrogatories are made without waiver of, and

with preservation of:

               (1)      All objections as to the admissibility, including but not limited to
                        competency, relevancy, and materiality of Defendants’ responses
                        and the subject matter thereof as evidence for any purpose in any
                        proceeding in this action (including any trial or hearing) and any
                        other proceeding of a judicial, administrative, regulatory or other
                        nature;

               (2)      The right to object to the use of any such responses, or the subject
                        matter thereof, on any permissible ground in this action (including
                        any trial or hearing held in this action) and any other proceeding of a
                        judicial, administrative, regulatory or other nature;

               (3)      The right to object on any ground and at any time to a demand or
                        request for further responses (including more specific responses or
                        further production of documents) to the requests, or any other
                        requests or other discovery proceedings involving or relating to the
                        subject matter of this action;

               (4)      The right at any time to amend, revise, correct, add to, supplement or
                        clarify any of Defendants’ responses contained herein, particularly as
                        additional facts are learned in discovery or otherwise in preparation
                        for the trial of this matter; and

               (5)      The right to challenge any of Plaintiffs’ interpretations or
                        characterizations of, or inferences drawn from, Defendants’
                        responses.

      In the event that any responses inadvertently made by HPE fall within the attorney-client

and/or work product privileges, HPE shall not be deemed to have waived any privilege as to any

such response or the information contained therein, or the right to assert the attorney-client

privilege and/or work-product doctrine as to any other matter that arises during the course of this

action or any other proceeding of a judicial, administrative, regulatory or other nature.




                                                  2
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 4 of 52



                  RESPONSES TO PLAINTIFFS’ INTERROGATORIES

Interrogatory No. 1: Please state the results of the 2011 Inspection, including the quality of the
returned equipment and whether any of the returned equipment was counterfeit or carried
counterfeit registered trademarks.

Response: HPE objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined.      HPE further objects on the ground that the term “inspection”

assumes facts—namely, that an event that can fairly be described as an “inspection” ever took

place. HPE further objects to this Interrogatory on the ground that it seeks information that can

be obtained from a more convenient source than HPE, namely TT Global, the company that

reviewed and/or examined the returned equipment, or other defendants. HPE further objects on

the ground that this Interrogatory seeks information protected by the attorney-client privilege

and/or attorney work product doctrine because it seeks legal conclusions as to whether the

equipment was ultimately “counterfeit” or “carried counterfeit trademarks.” HPE further objects

to this Interrogatory on the ground that it is improperly directed at HPE and should properly be

directed at the Defendants with knowledge concerning this topic.




Interrogatory No. 2: Please state the results of the 2012 Inspection, including the quality of the
inspected Equipment, whether any of the inspected Equipment was counterfeit or carried
counterfeit registered trademarks, and how the inspected Equipment was subsequently disposed
of.

Response: HPE objects to the definition of “2012 Inspection” as nonsensical and without

meaning, in that the “Equipment,” as defined by Plaintiffs, was not in India in the referenced

time frame. HPE further objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined. HPE further objects to this Interrogatory on the ground that

the term “Inspection” is misleading because the events are more properly described as an

informal review and inventory of equipment held or maintained on HPFS India’s behalf by TT


                                                3
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 5 of 52



Global pending anticipated sale to ICT, which review and inventory was focused on the quality

(whether fit for resale or “scrap grade” as alleged) as opposed to its authentic or counterfeit

nature. HPE further objects on the ground that this Interrogatory seeks information that is not

relevant to any party’s claim or defense and is not proportional to the needs of the case because

the equipment inventoried was not and is not the subject of this action. HPE further objects to

this Interrogatory on the ground that it seeks information that is or should be in ICT’s possession,

in that ICT contends that it conducted the “2012 Inspection.” HPE further objects on the ground

that this Interrogatory seeks information protected by the attorney-client privilege and/or

attorney work product doctrine because it seeks legal conclusions as to whether the equipment

was ultimately “counterfeit” or “carried counterfeit trademarks.” HPE further objects to this

Interrogatory on the ground that it is compound because it requests both the “results” of “the

2012 Inspection,” and also “how the inspected Equipment was subsequently disposed of.” HPE

further objects to this Interrogatory on the ground that it is improperly directed at HPE and

should properly be directed at the Defendants with knowledge concerning this topic.




Interrogatory No. 3: Please state the results of the 2013 Inspections, including but not limited
to whether any of the Seized Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPE objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPE further objects to the term “2013 Inspections” because HPE

does not possess sufficient independent information at this time to properly ascertain whether

such inspections occurred. HPE further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because it seeks legal conclusions as to whether the equipment was ultimately “counterfeit” or


                                                 4
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 6 of 52



“carried counterfeit trademarks.” HPE further objects to this Interrogatory on the ground that it

is compound because it requests information relating to multiple “inspections,” alleged

correspondences and reviews. HPE also objects on the ground that the Interrogatory seeks

information and/or data in the hands of a third party or third parties to this action over which

HPE does not have control and to which Plaintiffs have not addressed discovery requests aimed

at obtaining such information and/or data. HPE further objects to this Interrogatory on the

ground that it is improperly directed at HPE and should properly be directed at the Defendants

with knowledge concerning this topic.




Interrogatory No. 4: Please state the results of the 2018 Inspection, including but not limited to
whether any of the inspected Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPE objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPE further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because the Interrogatory seeks legal conclusions as to whether the equipment was ultimately

“counterfeit” or “carried counterfeit trademarks.” HPE objects on the grounds that the inspection

to which the Interrogatory appears to refer was carried out by, for, at the behest of, and/or on the

instructions of counsel, for the purpose of preparing defenses and prosecuting claims in the

within litigation, and is the subject of the attorney work product doctrine.



Interrogatory No. 5: Do you contend that the Seized Equipment was counterfeit or carried
counterfeit trademarks?




                                                 5
          Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 7 of 52



Response: HPE objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPE further objects to

this Interrogatory on the grounds that it vague and ambiguous because it does not specify any

temporal limitation. HPE further objects on the ground that this Interrogatory seeks information

protected by the attorney-client privilege and/or attorney work product doctrine because it seeks

legal conclusions as to whether the equipment was ultimately “counterfeit” or “carried

counterfeit trademarks.”      HPE further objects to this Interrogatory on the ground that it is

improperly directed at HPE and should properly be directed at the Defendants with knowledge

concerning this topic.

          Subject to and without waiver of the foregoing objections, HPE reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.


Interrogatory No. 6: Do you contend that the Seized Equipment was different than the
computer equipment returned from Tata and inspected by TT Global in 2011? If so, please state
the basis for your contention.

Response: HPE objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPE further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPE further objects to Plaintiffs’ definition of the term “state the

basis,” as it departs from the definition set forth in the Local Rules of the United States District

Court for the District of Massachusetts. HPE further objects to this Interrogatory on the ground

that it does not specify any temporal limitation.       HPE further objects to this Interrogatory on the



                                                    6
          Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 8 of 52



ground that it is improperly directed at HPE and should properly be directed at the Defendants

with knowledge concerning this topic.

          Subject to and without waiver of the foregoing objections, HPE reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.



Interrogatory No. 7: Do you contend that the Seized Equipment was different than that
equipment sold by HPFS India pursuant to the RRSA and the WSA? If so, please state the basis
for your contention.

Response: HPE objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPE further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPE further objects to Plaintiffs’ definition of the term “state the

basis,” as it departs from the definition set forth in the Local Rules of the United States District

Court for the District of Massachusetts. HPE further objects to this Interrogatory on the ground

that it does not specify any temporal limitation.       HPE further objects to this Interrogatory on the

ground that it is improperly directed at HPE and should properly be directed at the Defendants

with knowledge concerning this topic.

          Subject to and without waiver of the foregoing objections, HPE reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.



Interrogatory No. 8: Please state the reasons why the RMA was not authorized by HPFS.




                                                    7
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 9 of 52



Response: HPE objects to this Interrogatory on the ground that it seeks information protected by

the attorney client privilege and/or attorney work product doctrine. HPE further objects to this

Interrogatory on the ground that ICT, as a party to the RMA negotiations, already possesses the

information sought in this Interrogatory. HPE further objects to this Interrogatory on the ground

that it is improperly directed at HPE and should properly be directed at the Defendants with

knowledge concerning this topic.




Interrogatory No. 9: Please state the basis of your allegation in your Counterclaim that “ICT
and Styller failed to provide sufficient documentation to the police that the Individual
Plaintiff/Defendants were legitimate ICT employees, and failed to properly establish the
provenance or source of the seized equipment.”

Response: HPE objects to this Interrogatory on the ground that it is compound because it seeks

information concerning the activities of multiple individuals, relating to both the legitimacy of

their ICT employment and their failure to establish the source of the seized equipment. HPE

further objects to Plaintiffs’ definition of the term “state the basis,” as it departs from the

definition set forth in the Local Rules of the United States District Court for the District of

Massachusetts.

       Subject to and without waiver of the foregoing objections, HPE refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s Responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.


Interrogatory No. 10: Please state the basis of your allegation in your Counterclaim that “ICT,
Styller, and/or the Individual Plaintiff/Defendants permitted or failed to prevent an entity or
entities improperly or illegally copying proprietary trademarks, logos, security tags, and/or other
indicia of authenticity in connection with the subject equipment and affixing the same to the
equipment so that it could be marketed and sold in China; giving the reasoned impression that
the equipment was counterfeit.”



                                                    8
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 10 of 52



Response: HPE objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPE further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPE further objects

to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing objections, HPE refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s Responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.




Interrogatory No. 11: Please state the basis of your allegation in your Counterclaim that “the
arrest and detention of the Individual Plaintiff/Defendants—in addition to the losses and
damages allegedly incurred by all Plaintiffs in the within action as outlined in the Second
Amended Complaint—were, directly or indirectly, the result of and/or were exacerbated by (a)
ICT’s and Styller’s failure to confirm that the Individual Plaintiff/Defendants were legitimate
ICT employees; (b) ICT’s failure to establish that it was an authorized employer or trader in
China; and/or (c) ICT’s, Styller’s and the Individual Plaintiff/Defendants’ failure to comply and
failure to establish that they had complied with China’s importation, taxation, customs and
excise, and other laws and regulations.”

Response: HPE objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPE further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPE further objects

to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.




                                                    9
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 11 of 52



       Subject to and without waiver of the foregoing objections, HPE refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s Responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.



Interrogatory No. 12: Please state the basis of your allegation in your Counterclaim that
“ICT’s, Styller’s, and/or the Individual Plaintiff/Defendants’ failure to comply with Chinese laws
and/or other conduct relating to the use, operation, handling, storage, disposal, transportation,
recycling and/or resale of the equipment caused some or all of the damages that all Plaintiffs
allegedly suffered, as detailed in the Second Amended Complaint.”

Response: HPE objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPE further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPE further objects

to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing objections, HPE refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s Responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.



Interrogatory No. 13: Please describe your email system, including the following information:

       a. The nature and location of servers;
       b. How emails are backed up, including the frequency of backups and the nature and
          location of backup data;
       c. Whether or not there is an automatic deletion procedure for emails; and
       d. The parameters for automatic deletion, including frequency and selection.

Response: HPE objects to this Interrogatory on the ground that it is vague and ambiguous, as

the phrase “describe your email system” is subject to multiple interpretations. HPE further




                                                10
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 12 of 52



objects to this Interrogatory on the ground that it seeks information that is not relevant to the

claims and defenses in this case and contains no temporal limitations.

       Subject to and without waiver of any of the foregoing general or specific objections, HPE

refers Plaintiffs to the ESI Protocol submitted to the Court on December 21, 2018.




Dated: April 17, 2019                        By: /s/ Paul A. Saso
                                             Anthony P. Callaghan (admitted pro hac vice)
                                             Paul A. Saso (admitted pro hac vice)
                                             GIBBONS P.C
                                             One Pennsylvania Plaza, 37th Floor
                                             New York, NY 10119-3701
                                             Telephone: (212) 613-2000
                                             Facsimile: (212) 290-2018

                                             Michael Bunis (BBO # 566839)
                                             CHOATE HALL & STEWART LLP
                                             Two International Place
                                             Boston, Massachusetts 02110
                                             Telephone: (617) 248-5000
                                             Facsimile: (617) 502-4077

                                             Attorneys for Defendants-Counterclaims, Hewlett-
                                             Packard Financial Services Company, Hewlett-
                                             Packard Financial Services (India) Private Limited,
                                             HP, Inc., Hewlett Packard Enterprise Company,
                                             and David Gill




                                               11
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 13 of 52



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY                    Civil Action No. 1:16-CV-10386 (LTS)
YU, CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and                       DEFENDANT HEWLETT-PACKARD
CHANGHUA NI,                                           FINANCIAL SERVICES COMPANY’S
                                                       AMENDED RESPONSES TO
                                Plaintiffs,
                                                       PLAINTIFFS’ FIRST SET OF
       vs.                                             INTERROGATORIES

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, and DAVID GILL

                                 Defendants.



      Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Hewlett-Packard

Financial Services Company (“HPFS”) hereby submits the following amended responses and

objections to the Interrogatories served by Plaintiffs Alexander Styller, Integrated

Communications & Technologies, Inc., Jade Cheng, Jason Yuyi, Cathy Yu, Caroline Marafao

Cheng, Pushun Cheng, Chanzhen Ni, Junfang Yu, Meixiang Cheng, Fangshou Yu, and

Changhua Ni (collectively, “Plaintiffs”). These responses are made within the limits of, and

subject to, the general and specific objections set forth below.

      In setting forth its responses to Interrogatories, HPFS does not waive the attorney-client

privilege, work-product doctrine, or any other privilege or immunity from disclosure that may

attach to information called for in response to the Interrogatories.     Further, the following

responses (and any further responses to the Interrogatories) are made without acknowledgement
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 14 of 52



of the admissibility, including the relevance, of the information requested or that the

Interrogatories are in any way proportional to the needs of this case.

       More specifically, these responses to Interrogatories are made without waiver of, and

with preservation of:

               (1)      All objections as to the admissibility, including but not limited to
                        competency, relevancy, and materiality of Defendants’ responses
                        and the subject matter thereof as evidence for any purpose in any
                        proceeding in this action (including any trial or hearing) and any
                        other proceeding of a judicial, administrative, regulatory or other
                        nature;

               (2)      The right to object to the use of any such responses, or the subject
                        matter thereof, on any permissible ground in this action (including
                        any trial or hearing held in this action) and any other proceeding of a
                        judicial, administrative, regulatory or other nature;

               (3)      The right to object on any ground and at any time to a demand or
                        request for further responses (including more specific responses or
                        further production of documents) to the requests, or any other
                        requests or other discovery proceedings involving or relating to the
                        subject matter of this action;

               (4)      The right at any time to amend, revise, correct, add to, supplement or
                        clarify any of Defendants’ responses contained herein, particularly as
                        additional facts are learned in discovery or otherwise in preparation
                        for the trial of this matter; and

               (5)      The right to challenge any of Plaintiffs’ interpretations or
                        characterizations of, or inferences drawn from, Defendants’
                        responses.

      In the event that any responses inadvertently made by HPFS fall within the attorney-client

and/or work product privileges, HPFS shall not be deemed to have waived any privilege as to

any such response or the information contained therein, or the right to assert the attorney-client

privilege and/or work-product doctrine as to any other matter that arises during the course of this

action or any other proceeding of a judicial, administrative, regulatory or other nature.




                                                  2
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 15 of 52



                  RESPONSES TO PLAINTIFFS’ INTERROGATORIES

Interrogatory No. 1: Please state the results of the 2011 Inspection, including the quality of the
returned equipment and whether any of the returned equipment was counterfeit or carried
counterfeit registered trademarks.

Response: HPFS objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPFS further objects on the ground that the term “inspection”

assumes facts—namely, that an event that can fairly be described as an “inspection” ever took

place. HPFS further objects to this Interrogatory on the ground that it seeks information that can

be obtained from a more convenient source than Defendants, namely TT Global, the company

that reviewed and/or examined the returned equipment. HPFS further objects on the ground that

this Interrogatory seeks information protected by the attorney-client privilege and/or attorney

work product doctrine because it seeks legal conclusions as to whether the equipment was

ultimately “counterfeit” or “carried counterfeit trademarks.”

       Subject to and without waiver of the foregoing objections, HPFS asserts that, to the best

of its knowledge and information, at no time prior to the Defendants being informed by ICT that

some portion of the Equipment was seized by Chinese authorities did TT Global indicate to

Defendants, or any of them (specifically, Hewlett-Packard Financial Services (India) Private

Limited (“HPFS India”)), that there was any issue with the Equipment, or any other materials or

computer-related equipment, received by TT Global on HPFS India’s behalf from Tata

Consulting upon the conclusion of the lease terms. On information and belief, TT Global created

an inventory or inventories of the returned Equipment and other leased equipment which, when

available and if discoverable, will be provided in discovery. A full and comprehensive response

to this Interrogatory would require input from and discovery taken of TT Global.


Interrogatory No. 2: Please state the results of the 2012 Inspection, including the quality of the
inspected Equipment, whether any of the inspected Equipment was counterfeit or carried


                                                3
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 16 of 52



counterfeit registered trademarks, and how the inspected Equipment was subsequently disposed
of.

Response: HPFS objects to the definition of “2012 Inspection” as nonsensical and without

meaning, in that the “Equipment,” as defined by Plaintiffs, was not in India in the referenced

time frame. HPFS further objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined. HPFS further objects to this Interrogatory on the ground that

the term “Inspection” is misleading because the events are more properly described as an

informal review and inventory of equipment held or maintained on HPFS India’s behalf by TT

Global pending anticipated sale to ICT, which review and inventory was focused on the quality

(whether fit for resale or “scrap grade” as alleged) as opposed to its authentic or counterfeit

nature. HPFS further objects on the ground that this Interrogatory seeks information that is not

relevant to any party’s claim or defense and is not proportional to the needs of the case because

the equipment inventoried was not and is not the subject of this action. HPFS further objects to

this Interrogatory on the ground that it seeks information that is or should be in ICT’s possession,

in that ICT contends that it conducted the “2012 Inspection.” HPFS further objects on the

ground that this Interrogatory seeks information protected by the attorney-client privilege and/or

attorney work product doctrine because it seeks legal conclusions as to whether the equipment

was ultimately “counterfeit” or “carried counterfeit trademarks.” HPFS further objects to this

Interrogatory on the ground that it is compound because it requests both the “results” of “the

2012 Inspection,” and also “how the inspected Equipment was subsequently disposed of.”

       Subject to and without waiver of the foregoing objections, HPFS states, based on its best

current knowledge and information, that the 2012 review of equipment not sold to ICT resulted

in the conclusion, among others, that the equipment was not of scrap grade but had not been

maintained or warehoused to the highest standards. No formal assessment was made as to the



                                                 4
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 17 of 52



authenticity or counterfeit nature of the equipment reviewed in 2012. Ultimately, the equipment

returned by Tata but not sold to ICT was disposed of by sale to TT Global and, on information

and belief, later destroyed. To the best of HPFS’s knowledge, the Equipment, as defined, was

sold by ICT until the remaining Equipment was seized by the Chinese authorities and, HPFS

believes, the seized Equipment is now located in a warehouse in Boston.



Interrogatory No. 3: Please state the results of the 2013 Inspections, including but not limited
to whether any of the Seized Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPFS objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPFS further objects to the term “2013 Inspections” because HPFS

does not possess sufficient independent information at this time to properly ascertain whether

such inspections occurred. HPFS further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because it seeks legal conclusions as to whether the equipment was ultimately “counterfeit” or

“carried counterfeit trademarks.” HPFS further objects to this Interrogatory on the ground that it

is compound because it requests information relating to multiple “inspections,” alleged

correspondences and reviews. HPFS also objects on the ground that the Interrogatory seeks

information and/or data in the hands of a third party or third parties to this action over which

HPFS does not have control and to which Plaintiffs have not addressed discovery requests aimed

at obtaining such information and/or data.




                                                5
        Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 18 of 52



        Subject to and without waiver of the foregoing objections, on information and belief,

examination(s), review(s), inventory(ies) and/or inspection(s) of the Seized Equipment was/were

conducted by or on behalf of H3C, the results of which appear to be in Plaintiffs’ possession. To

the extent that a review or partial inventory of the Seized Equipment by the Defendants, or any

of them, was permitted by the relevant Chinese authorities, the same was carried out or

conducted by Meng Tao in or about February to March 2013. Such review or partial inventory

was conducted with limited access and all additional requests for further review were denied by

the Chinese authorities. The outcome of that review or partial inventory will be made available

in discovery.    Additional analysis or review of Meng Tao’s review/inventory that was

subsequently conducted by Defendants or their agents and/or non-legal personnel, to the extent

the same exists, will be produced in discovery. Analysis by counsel for on or on behalf of

Defendants that is privileged shall not be produced but will be identified in Defendant’s privilege

logs.



Interrogatory No. 4: Please state the results of the 2018 Inspection, including but not limited to
whether any of the inspected Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPFS objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPFS further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because the Interrogatory seeks legal conclusions as to whether the equipment was ultimately

“counterfeit” or “carried counterfeit trademarks.”       HPFS objects on the grounds that the

inspection to which the Interrogatory appears to refer was carried out by, for, at the behest of,

and/or on the instructions of counsel, for the purpose of preparing defenses and prosecuting

claims in the within litigation, and is the subject of the attorney work product doctrine.


                                                 6
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 19 of 52




Interrogatory No. 5: Do you contend that the Seized Equipment was counterfeit or carried
counterfeit trademarks?

Response: HPFS objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPFS further objects to

this Interrogatory on the grounds that it vague and ambiguous because it does not specify any

temporal limitation.    HPFS further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because it seeks legal conclusions as to whether the equipment was ultimately “counterfeit” or

“carried counterfeit trademarks.”

       Subject to and without waiver of the foregoing objections, HPFS states that it does not

currently have sufficient independent information to provide a substantive response to this

Interrogatory, as discovery in this matter is ongoing. HPFS reserves the right to amend and

supplement this response subsequent to an inspection performed by a testifying expert.


Interrogatory No. 6: Do you contend that the Seized Equipment was different than the
computer equipment returned from Tata and inspected by TT Global in 2011? If so, please state
the basis for your contention.

Response: HPFS objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPFS further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPFS further objects to Plaintiffs’ definition of the term “state the

basis,” as it departs from the definition set forth in the Local Rules of the United States District




                                                 7
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 20 of 52



Court for the District of Massachusetts. HPFS further objects to this Interrogatory on the ground

that it does not specify any temporal limitation.

       Subject to and without waiver of the foregoing objections, HPFS states that it does not

currently have sufficient independent information to provide a substantive response to this

Interrogatory and reserves the right to amend and supplement this response subsequent to an

inspection performed by a testifying expert.



Interrogatory No. 7: Do you contend that the Seized Equipment was different than that
equipment sold by HPFS India pursuant to the RRSA and the WSA? If so, please state the basis
for your contention.

Response: HPFS objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPFS further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPFS further objects to Plaintiffs’ definition of the term “state the

basis,” as it departs from the definition set forth in the Local Rules of the United States District

Court for the District of Massachusetts. HPFS further objects to this Interrogatory on the ground

that it does not specify any temporal limitation.

       Subject to and without waiver of the foregoing objections, HPFS states that it does not

currently have sufficient independent information to provide a substantive response to this

Interrogatory and reserves the right to amend and supplement this response subsequent to an

inspection performed by a testifying expert.



Interrogatory No. 8: Please state the reasons why the RMA was not authorized by HPFS.




                                                    8
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 21 of 52



Response:   HPFS objects to this Interrogatory on the ground that it seeks information

protected by the attorney client privilege and/or attorney work product doctrine. HPFS

further objects to this Interrogatory on the ground that ICT, as a party to the RMA

negotiations, already possesses the information sought in this Interrogatory.

       Subject to and without waiver of the foregoing objections, HPFS states as follows: in

order for the RMA to be authorized, it was necessary that it first be approved at the

appropriate level of authority and finality by or on behalf of HPFS India. Initially, review of

the RMA was inconclusive because, among other things, there were questions with regard to

the quality of the Equipment, sales records, and the proceeds ICT derived from the sale of the

Equipment, in addition to questions raised with regard to handling, transportation, marketing

and importation of the Equipment, and customs and excise concerns related to the

Equipment. These issues were largely overcome, and HPFS India and HPFS personnel

interacting with ICT on the question acknowledged that the RMA request was legitimate and

appropriate. While questions and concerns with regard to how, to whom, where, in what

currency, and in what specific amount the RMA ought to be paid, in addition to whether it

should include agency fees incurred by ICT and/or whether it might be applied as a credit

against ongoing or future ICT transactions were largely resolved, concerns remained with

regard to ongoing issues with the payee. As such, the RMA was deferred, not paid, and

remains unresolved.



Interrogatory No. 9: Please state the basis of your allegation in your Counterclaim that “ICT
and Styller failed to provide sufficient documentation to the police that the Individual
Plaintiff/Defendants were legitimate ICT employees, and failed to properly establish the
provenance or source of the seized equipment.”



                                               9
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 22 of 52



Response: HPFS objects to this Interrogatory on the ground that it is compound because it seeks

information concerning the activities of multiple individuals, relating to both the legitimacy of

their ICT employment and their failure to establish the source of the seized equipment. HPFS

further objects to Plaintiffs’ definition of the term “state the basis,” as it departs from the

definition set forth in the Local Rules of the United States District Court for the District of

Massachusetts.

       Subject to and without waiver of the foregoing objections, HPFS states that its knowledge

and information with regard to the subject of this Interrogatory, in large part, has been acquired

in connection with and in the course of this litigation and that this allegation is based on

conversation(s) between Meng Tao and the relevant Chinese authorities, as communicated to the

Defendants, concerning the Seized Equipment, as has been previously disclosed to Plaintiffs

and/or their counsel. To the extent Meng Tao’s communications with the Defendants concerning

the above were in writing and discoverable, HPFS refer Plaintiffs to Defendants’ forthcoming

document productions to further supplement this Response.


Interrogatory No. 10: Please state the basis of your allegation in your Counterclaim that “ICT,
Styller, and/or the Individual Plaintiff/Defendants permitted or failed to prevent an entity or
entities improperly or illegally copying proprietary trademarks, logos, security tags, and/or other
indicia of authenticity in connection with the subject equipment and affixing the same to the
equipment so that it could be marketed and sold in China; giving the reasoned impression that
the equipment was counterfeit.”

Response: HPFS objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPFS further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPFS further objects

to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.


                                                10
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 23 of 52



       Subject to and without waiver of the foregoing general objections, HPFS states that its

knowledge and information with regard to the subject of this Interrogatory, in large part, has

been acquired in connection with and in the course of this litigation and that, to the extent

Plaintiffs intend the term “subject equipment” to mean “seized Equipment,” that allegation is

based upon conversations and/or communications personnel acting for or on behalf of HPFS

India had concerning their initial review of the Seized Equipment and/or photographs thereof

and, upon information and belief, irregularities related to the manner in which ICT and the

Individual Plaintiffs conducted business in China and concerns regarding ICT’s conduct in the

market in the time period leading up to the arrest and detention of the Individual Plaintiffs, in

addition to a general awareness of the counterfeit activities prevalent in/known to be undertaken

by counterfeiters in China and the region. With respect to those photographs and, to the extent

such communications were in writing and discoverable, HPFS refers Plaintiffs to Defendants’

forthcoming document productions to further supplement this Response.




Interrogatory No. 11: Please state the basis of your allegation in your Counterclaim that “the
arrest and detention of the Individual Plaintiff/Defendants—in addition to the losses and
damages allegedly incurred by all Plaintiffs in the within action as outlined in the Second
Amended Complaint—were, directly or indirectly, the result of and/or were exacerbated by (a)
ICT’s and Styller’s failure to confirm that the Individual Plaintiff/Defendants were legitimate
ICT employees; (b) ICT’s failure to establish that it was an authorized employer or trader in
China; and/or (c) ICT’s, Styller’s and the Individual Plaintiff/Defendants’ failure to comply and
failure to establish that they had complied with China’s importation, taxation, customs and
excise, and other laws and regulations.”

Response: HPFS objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPFS further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPFS further objects



                                               11
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 24 of 52



to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing general and specific objections, HPFS

states that its knowledge and information with regard to the subject of this Interrogatory, in large

part, has been acquired in connection with and in the course of this litigation and refers Plaintiffs

to its Response to Interrogatory No. 9 above. In addition, and as alleged in the Second Amended

Complaint ¶ 100, in communications with HP China, H3C and/or HPFS India concerning ICT’s

ability to legally conduct business within China, the Chinese authorities expressed a desire to

obtain documents and information concerning the same, and that fact was communicated to ICT

at the time. Further, plaintiff Styller communicated via email to Defendants after the arrest of

the Individual Plaintiffs that ICT had been considering establishing a “WOFE” (a wholly-owned

foreign entity) through which ICT could legally conduct business in China. To the extent the

above communications and those referenced in Response 9 are in writing and discoverable,

HPFS refers Plaintiffs to their forthcoming document productions to further supplement this

Response.



Interrogatory No. 12: Please state the basis of your allegation in your Counterclaim that
“ICT’s, Styller’s, and/or the Individual Plaintiff/Defendants’ failure to comply with Chinese laws
and/or other conduct relating to the use, operation, handling, storage, disposal, transportation,
recycling and/or resale of the equipment caused some or all of the damages that all Plaintiffs
allegedly suffered, as detailed in the Second Amended Complaint.”

Response: HPFS objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPFS further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPFS further objects




                                                 12
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 25 of 52



to this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing general and specific objections, HPFS

states that its knowledge and information with regard to the subject of this Interrogatory, in large

part, has been acquired in connection with and in the course of this litigation and refers Plaintiffs

to its Responses to Interrogatories Nos. 9 and 11 above.               To the extent the above

communications and those referenced in Responses 9 and 11 are in writing and discoverable,

HPFS refers Plaintiffs to Defendants’ forthcoming document productions to further supplement

this Response.



Interrogatory No. 13: Please describe your email system, including the following information:

       a. The nature and location of servers;
       b. How emails are backed up, including the frequency of backups and the nature and
          location of backup data;
       c. Whether or not there is an automatic deletion procedure for emails; and
       d. The parameters for automatic deletion, including frequency and selection.

Response: HPFS objects to this Interrogatory on the ground that it is vague and ambiguous, as

the phrase “describe your email system” is subject to multiple interpretations. HPFS further

objects to this Interrogatory on the ground that it seeks information that is not relevant to the

claims and defenses in this case and contains no temporal limitations.

       Subject to and without waiver of any of the foregoing general or specific objections,

Defendants have provided appropriate information concerning the nature of their email systems

in the ESI Protocol submitted to the Court on December 21, 2018.




                                                 13
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 26 of 52



Dated: April 17, 2019               By: /s/ Paul A. Saso
                                    Anthony P. Callaghan (admitted pro hac vice)
                                    Paul A. Saso (admitted pro hac vice)
                                    GIBBONS P.C
                                    One Pennsylvania Plaza, 37th Floor
                                    New York, NY 10119-3701
                                    Telephone: (212) 613-2000
                                    Facsimile: (212) 290-2018

                                    Michael Bunis (BBO # 566839)
                                    CHOATE HALL & STEWART LLP
                                    Two International Place
                                    Boston, Massachusetts 02110
                                    Telephone: (617) 248-5000
                                    Facsimile: (617) 502-4077

                                    Attorneys for Defendants-Counterclaims, Hewlett-
                                    Packard Financial Services Company, Hewlett-
                                    Packard Financial Services (India) Private Limited,
                                    HP, Inc., Hewlett Packard Enterprise Company,
                                    and David Gill




                                      14
Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 27 of 52
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 28 of 52



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY                    Civil Action No. 1:16-CV-10386 (LTS)
YU, CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and                       DEFENDANT HEWLETT-PACKARD
CHANGHUA NI,                                           FINANCIAL SERVICES (INDIA)
                                                       PRIVATE LIMITED’S AMENDED
                                Plaintiffs,
                                                       RESPONSES TO PLAINTIFFS’ FIRST
       vs.                                             SET OF INTERROGATORIES

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, and DAVID GILL

                                 Defendants.



      Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Hewlett-Packard

Financial Services (India) Private Limited (“HPFS India”) hereby submits the following

amended responses and objections to the Interrogatories served by Plaintiffs Alexander Styller,

Integrated Communications & Technologies, Inc., Jade Cheng, Jason Yuyi, Cathy Yu, Caroline

Marafao Cheng, Pushun Cheng, Chanzhen Ni, Junfang Yu, Meixiang Cheng, Fangshou Yu, and

Changhua Ni (collectively, “Plaintiffs”). These responses are made within the limits of, and

subject to, the general and specific objections set forth below.

      In setting forth its responses to Interrogatories, HPFS India does not waive the attorney-

client privilege, work-product doctrine, or any other privilege or immunity from disclosure that

may attach to information called for in response to the Interrogatories. Further, the following

responses (and any further responses to the Interrogatories) are made without acknowledgement
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 29 of 52



of the admissibility, including the relevance, of the information requested or that the

Interrogatories are in any way proportional to the needs of this case.

          More specifically, these responses to Interrogatories are made without waiver of, and

with preservation of:

                 (1)    All objections as to the admissibility, including but not limited to
                        competency, relevancy, and materiality of Defendants’ responses
                        and the subject matter thereof as evidence for any purpose in any
                        proceeding in this action (including any trial or hearing) and any
                        other proceeding of a judicial, administrative, regulatory or other
                        nature;

                 (2)    The right to object to the use of any such responses, or the subject
                        matter thereof, on any permissible ground in this action (including
                        any trial or hearing held in this action) and any other proceeding of a
                        judicial, administrative, regulatory or other nature;

                 (3)    The right to object on any ground and at any time to a demand or
                        request for further responses (including more specific responses or
                        further production of documents) to the requests, or any other
                        requests or other discovery proceedings involving or relating to the
                        subject matter of this action;

                 (4)    The right at any time to amend, revise, correct, add to, supplement or
                        clarify any of Defendants’ responses contained herein, particularly as
                        additional facts are learned in discovery or otherwise in preparation
                        for the trial of this matter; and

                 (5)    The right to challenge any of Plaintiffs’ interpretations or
                        characterizations of, or inferences drawn from, Defendants’
                        responses.

      In the event that any responses inadvertently made by HPFS India fall within the attorney-

client and/or work product privileges, HPFS India shall not be deemed to have waived any

privilege as to any such response or the information contained therein, or the right to assert the

attorney-client privilege and/or work-product doctrine as to any other matter that arises during

the course of this action or any other proceeding of a judicial, administrative, regulatory or other

nature.



                                                  2
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 30 of 52



                  RESPONSES TO PLAINTIFFS’ INTERROGATORIES

Interrogatory No. 1: Please state the results of the 2011 Inspection, including the quality of the
returned equipment and whether any of the returned equipment was counterfeit or carried
counterfeit registered trademarks.

Response: HPFS India objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined.       HPFS India further objects that the term “inspection”

assumes facts—namely, that an event that can fairly be described as an “inspection” ever took

place. HPFS India further objects to this Interrogatory on the ground that it seeks information

that can be obtained from a more convenient source than Defendants, namely TT Global, the

company that reviewed and/or examined the returned equipment. HPFS India further objects on

the ground that this Interrogatory seeks information protected by the attorney-client privilege

and/or attorney work product doctrine because it seeks legal conclusions as to whether the

equipment was ultimately “counterfeit” or “carried counterfeit trademarks.”

       Subject to and without waiver of the foregoing objections, HPFS India asserts that, to the

best of its knowledge and information, at no time prior to the Defendants being informed by ICT

that some portion of the Equipment was seized by Chinese authorities, did TT Global indicate to

Defendants, or any of them (specifically, HPFS India), that there was any issue with the

Equipment, or any other materials or computer-related equipment, received by TT Global on

HPFS India’s behalf from Tata Consulting upon the conclusion of the lease terms.              On

information and belief, TT Global created an inventory or inventories of the returned Equipment

and other leased equipment which, when available and if discoverable, will be provided in

discovery. A full and comprehensive response to this Interrogatory would require input from

and discovery taken of TT Global.


Interrogatory No. 2: Please state the results of the 2012 Inspection, including the quality of the
inspected Equipment, whether any of the inspected Equipment was counterfeit or carried


                                                3
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 31 of 52



counterfeit registered trademarks, and how the inspected Equipment was subsequently disposed
of.

Response: HPFS India objects to the definition of “2012 Inspection” as nonsensical and without

meaning, in that the “Equipment,” as defined by Plaintiffs, was not in India in the referenced

time frame. HPFS India further objects to this Interrogatory on the ground that the term “results”

is vague, ambiguous, and undefined. HPFS India further objects to this Interrogatory on the

ground that the term “Inspection” is misleading because the events are more properly described

as an informal review and inventory of equipment held or maintained on HPFS India’s behalf by

TT Global pending anticipated sale to ICT, which review and inventory was focused on the

quality (whether fit for resale or “scrap grade” as alleged) as opposed to its authentic or

counterfeit nature. HPFS India further objects on the ground that this Interrogatory seeks

information that is not relevant to any party’s claim or defense and is not proportional to the

needs of the case because the equipment inventoried was not and is not the subject of this action.

HPFS India further objects to this Interrogatory on the ground that it seeks information that is or

should be in ICT’s possession, in that ICT contends that it conducted the “2012 Inspection.”

HPFS India further objects on the ground that this Interrogatory seeks information protected by

the attorney-client privilege and/or attorney work product doctrine because it seeks legal

conclusions as to whether the equipment was ultimately “counterfeit” or “carried counterfeit

trademarks.” HPFS India further objects to this Interrogatory on the ground that it is compound

because it requests both the “results” of “the 2012 Inspection,” and also “how the inspected

Equipment was subsequently disposed of.”

       Subject to and without waiver of the foregoing objections, HPFS India states, based on its

best current knowledge and information, that the 2012 review of equipment not sold to ICT

resulted in the conclusion, among others, that the equipment was not of scrap grade but had not



                                                4
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 32 of 52



been maintained or warehoused to the highest standards. No formal assessment was made as to

the authenticity or counterfeit nature of the equipment reviewed in 2012.         Ultimately, the

equipment returned by Tata but not sold to ICT was disposed of by sale to TT Global and, on

information and belief, later destroyed. To the best of HPFS India’s knowledge, the Equipment,

as defined, was sold by ICT until the remaining Equipment was seized by the Chinese authorities

and, HPFS India believes, the seized Equipment is now located in a warehouse in Boston.



Interrogatory No. 3: Please state the results of the 2013 Inspections, including but not limited
to whether any of the Seized Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPFS India objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined. HPFS India further objects to the term “2013 Inspections”

because HPFS India does not possess sufficient independent information at this time to properly

ascertain whether such inspections occurred. HPFS India further objects on the ground that this

Interrogatory seeks information protected by the attorney-client privilege and/or attorney work

product doctrine because it seeks legal conclusions as to whether the equipment was ultimately

“counterfeit” or “carried counterfeit trademarks.”        HPFS India further objects to this

Interrogatory on the ground that it is compound because it requests information relating to

multiple “inspections,” alleged correspondences and reviews. HPFS India also objects on the

ground that the Interrogatory seeks information and/or data in the hands of a third party or third

parties to this action over which HPFS India does not have control and to which Plaintiffs have

not addressed discovery requests aimed at obtaining such information and/or data.




                                                5
        Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 33 of 52



        Subject to and without waiver of the foregoing objections, on information and belief,

examination(s), review(s), inventory(ies) and/or inspection(s) of the Seized Equipment was/were

conducted by or on behalf of H3C, the results of which appear to be in Plaintiffs’ possession. To

the extent that a review or partial inventory of the Seized Equipment by the Defendants, or any

of them, was permitted by the relevant Chinese authorities, the same was carried out or

conducted by Meng Tao in or about February to March 2013. Such review or partial inventory

was conducted with limited access and all additional requests for further review were denied by

the Chinese authorities. The outcome of that review or partial inventory will be made available

in discovery.    Additional analysis or review of Meng Tao’s review/inventory that was

subsequently conducted by Defendants or their agents and/or non-legal personnel, to the extent

the same exists, will be produced in discovery. Analysis by counsel for on or on behalf of

Defendants that is privileged shall not be produced but will be identified in Defendant’s privilege

logs.



Interrogatory No. 4: Please state the results of the 2018 Inspection, including but not limited to
whether any of the inspected Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPFS India objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined.         HPFS India further objects on the ground that this

Interrogatory seeks information protected by the attorney-client privilege and/or attorney work

product doctrine because the Interrogatory seeks legal conclusions as to whether the equipment

was ultimately “counterfeit” or “carried counterfeit trademarks.” HPFS India objects on the

grounds that the inspection to which the Interrogatory appears to refer was carried out by, for, at

the behest of, and/or on the instructions of counsel, for the purpose of preparing defenses and

prosecuting claims within litigation, and is the subject of the attorney work product doctrine.


                                                 6
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 34 of 52




Interrogatory No. 5: Do you contend that the Seized Equipment was counterfeit or carried
counterfeit trademarks?

Response: HPFS India objects to this Interrogatory on the grounds that it is a contention

interrogatory and discovery in this matter is still ongoing.        See Fed. R. Civ. P. 33(a)(2)

(confirming the court’s discretion to defer a party’s answers until the litigation has progressed).

HPFS India further objects to this Interrogatory on the grounds that it vague and ambiguous

because it does not specify any temporal limitation. HPFS India further objects on the ground

that this Interrogatory seeks information protected by the attorney-client privilege and/or

attorney work product doctrine because it seeks legal conclusions as to whether the equipment

was ultimately “counterfeit” or “carried counterfeit trademarks.”

       Subject to and without waiver of the foregoing objections, HPFS India states that it does

not currently have sufficient independent information to provide a substantive response to this

Interrogatory, as discovery in this matter is ongoing. HPFS India reserves the right to amend and

supplement this response subsequent to an inspection performed by a testifying expert.


Interrogatory No. 6: Do you contend that the Seized Equipment was different than the
computer equipment returned from Tata and inspected by TT Global in 2011? If so, please state
the basis for your contention.

Response: HPFS India objects to this Interrogatory on the grounds that it is a contention

interrogatory and discovery in this matter is still ongoing.        See Fed. R. Civ. P. 33(a)(2)

(confirming the court’s discretion to defer a party’s answers until the litigation has progressed).

HPFS India further objects to this Interrogatory on the ground that the term “different” is vague,

ambiguous, and subject to multiple interpretations. HPFS India further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local




                                                7
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 35 of 52



Rules of the United States District Court for the District of Massachusetts. HPFS India further

objects to this Interrogatory on the ground that it does not specify any temporal limitation.

       Subject to and without waiver of the foregoing objections, HPFS India states that it does

not currently have sufficient independent information to provide a substantive response to this

Interrogatory, as discovery in this matter is ongoing. HPFS India reserves the right to amend and

supplement this response subsequent to an inspection performed by a testifying expert.



Interrogatory No. 7: Do you contend that the Seized Equipment was different than that
equipment sold by HPFS India pursuant to the RRSA and the WSA? If so, please state the basis
for your contention.

Response: HPFS India objects to this Interrogatory on the grounds that it is a contention

interrogatory and discovery in this matter is still ongoing.        See Fed. R. Civ. P. 33(a)(2)

(confirming the court’s discretion to defer a party’s answers until the litigation has progressed).

HPFS India further objects to this Interrogatory on the ground that the term “different” is vague,

ambiguous, and subject to multiple interpretations. HPFS India further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPFS India further

objects to this Interrogatory on the ground that it does not specify any temporal limitation.

       Subject to and without waiver of the foregoing objections, HPFS India states that it does

not currently have sufficient independent information to provide a substantive response to this

Interrogatory, as discovery in this matter is ongoing. HPFS India reserves the right to amend and

supplement this response subsequent to an inspection performed by a testifying expert.




Interrogatory No. 8: Please state the reasons why the RMA was not authorized by HPFS.


                                                 8
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 36 of 52



Response:   HPFS objects to this Interrogatory on the ground that it seeks information

protected by the attorney client privilege and/or attorney work product doctrine. HPFS

further objects to this Interrogatory on the ground that ICT, as a party to the RMA

negotiations, already possesses the information sought in this Interrogatory.

       Subject to and without waiver of the foregoing objections, HPFS states as follows: in

order for the RMA to be authorized, it was necessary that it first be approved at the

appropriate level of authority and finality by or on behalf of HPFS India. Initially, review of

the RMA was inconclusive because, among other things, there were questions with regard to

the quality of the Equipment, sales records, and the proceeds ICT derived from the sale of the

Equipment, in addition to questions raised with regard to handling, transportation, marketing

and importation of the Equipment, and customs and excise concerns related to the

Equipment. These issues were largely overcome, and HPFS India and HPFS personnel

interacting with ICT on the question acknowledged that the RMA request was legitimate and

appropriate. While questions and concerns with regard to how, to whom, where, in what

currency, and in what specific amount the RMA ought to be paid, in addition to whether it

should include agency fees incurred by ICT and/or whether it might be applied as a credit

against ongoing or future ICT transactions were largely resolved, concerns remained with

regard to ongoing issues with the payee. As such, the RMA was deferred, not paid, and

remains unresolved.



Interrogatory No. 9: Please state the basis of your allegation in your Counterclaim that “ICT
and Styller failed to provide sufficient documentation to the police that the Individual
Plaintiff/Defendants were legitimate ICT employees, and failed to properly establish the
provenance or source of the seized equipment.”



                                               9
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 37 of 52



Response: HPFS India objects to this Interrogatory on the ground that it is compound because it

seeks information concerning the activities of multiple individuals, relating to both the

legitimacy of their ICT employment and their failure to establish the source of the seized

equipment. HPFS India further objects to Plaintiffs’ definition of the term “state the basis,” as it

departs from the definition set forth in the Local Rules of the United States District Court for the

District of Massachusetts.

       Subject to and without waiver of the foregoing objections, HPFS India states that its

knowledge and information with regard to the subject of this Interrogatory, in large part, has

been acquired in connection with and in the course of this litigation and that this allegation is

based on conversation(s) between Meng Tao and the relevant Chinese authorities, as

communicated to the Defendants, concerning the Seized Equipment, as has been previously

disclosed to Plaintiffs and/or their counsel. To the extent Meng Tao’s communications with the

Defendants concerning the above were in writing and discoverable, HPFS India refers Plaintiffs

to Defendants’ forthcoming document productions to further supplement this Response.


Interrogatory No. 10: Please state the basis of your allegation in your Counterclaim that “ICT,
Styller, and/or the Individual Plaintiff/Defendants permitted or failed to prevent an entity or
entities improperly or illegally copying proprietary trademarks, logos, security tags, and/or other
indicia of authenticity in connection with the subject equipment and affixing the same to the
equipment so that it could be marketed and sold in China; giving the reasoned impression that
the equipment was counterfeit.”

Response: HPFS India objects to this Interrogatory on the ground that it is compound because it

seeks information concerning multiple individuals and activities. HPFS India further objects to

Plaintiffs’ definition of the term “state the basis,” as it departs from the definition set forth in the

Local Rules of the United States District Court for the District of Massachusetts. HPFS India

further objects to this Interrogatory on the ground that it seeks information protected by the

attorney client privilege and/or work product doctrine.


                                                  10
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 38 of 52



       Subject to and without waiver of the foregoing general objections, HPFS India states that,

as worded, this allegation is not contained in HPFS India’s Counterclaim.




Interrogatory No. 11: Please state the basis of your allegation in your Counterclaim that “the
arrest and detention of the Individual Plaintiff/Defendants—in addition to the losses and
damages allegedly incurred by all Plaintiffs in the within action as outlined in the Second
Amended Complaint—were, directly or indirectly, the result of and/or were exacerbated by (a)
ICT’s and Styller’s failure to confirm that the Individual Plaintiff/Defendants were legitimate
ICT employees; (b) ICT’s failure to establish that it was an authorized employer or trader in
China; and/or (c) ICT’s, Styller’s and the Individual Plaintiff/Defendants’ failure to comply and
failure to establish that they had complied with China’s importation, taxation, customs and
excise, and other laws and regulations.”

Response: HPFS India objects to this Interrogatory on the ground that it is compound because it

seeks information concerning multiple individuals and activities. HPFS India further objects to

Plaintiffs’ definition of the term “state the basis,” as it departs from the definition set forth in the

Local Rules of the United States District Court for the District of Massachusetts. HPFS India

further objects to this Interrogatory on the ground that it seeks information protected by the

attorney client privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing general and specific objections, HPFS

India states that its knowledge and information with regard to the subject of this Interrogatory, in

large part, has been acquired in connection with and in the course of this litigation and refers

Plaintiffs to its Response to Interrogatory No. 9 above. In addition, and as alleged in the Second

Amended Complaint ¶ 100, in communications with HP China, H3C and/or HPFS India

concerning ICT’s ability to legally conduct business within China, the Chinese authorities

expressed a desire to obtain documents and information concerning the same, and that fact was

communicated to ICT at the time.           Further, plaintiff Styller communicated via email to

Defendants after the arrest of the Individual Plaintiffs that ICT had been considering establishing



                                                  11
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 39 of 52



a “WOFE” (a wholly-owned foreign entity) through which ICT could legally conduct business in

China. To the extent the above communications and those referenced in Response 9 are in

writing and discoverable, HPFS India refers Plaintiffs to their forthcoming document productions

to further supplement this Response.



Interrogatory No. 12: Please state the basis of your allegation in your Counterclaim that
“ICT’s, Styller’s, and/or the Individual Plaintiff/Defendants’ failure to comply with Chinese laws
and/or other conduct relating to the use, operation, handling, storage, disposal, transportation,
recycling and/or resale of the equipment caused some or all of the damages that all Plaintiffs
allegedly suffered, as detailed in the Second Amended Complaint.”

Response: HPFS India objects to this Interrogatory on the ground that it is compound because it

seeks information concerning multiple individuals and activities. HPFS India further objects to

Plaintiffs’ definition of the term “state the basis,” as it departs from the definition set forth in the

Local Rules of the United States District Court for the District of Massachusetts. HPFS India

further objects to this Interrogatory on the ground that it seeks information protected by the

attorney client privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing general and specific objections, HPFS

India states that its knowledge and information with regard to the subject of this Interrogatory, in

large part, has been acquired in connection with and in the course of this litigation and refers

Plaintiffs to its Responses to Interrogatories Nos. 9 and 11 above. To the extent the above

communications and those referenced in Responses 9 and 11 are in writing and discoverable,

HPFS India refers Plaintiffs to Defendants’ forthcoming document productions to further

supplement this Response.



Interrogatory No. 13: Please describe your email system, including the following information:

       a. The nature and location of servers;


                                                  12
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 40 of 52



       b. How emails are backed up, including the frequency of backups and the nature and
          location of backup data;
       c. Whether or not there is an automatic deletion procedure for emails; and
       d. The parameters for automatic deletion, including frequency and selection.

Response:    HPFS India objects to this Interrogatory on the ground that it is vague and

ambiguous, as the phrase “describe your email system” is subject to multiple interpretations.

HPFS India further objects to this Interrogatory on the ground that it seeks information that is not

relevant to the claims and defenses in this case and contains no temporal limitations.

       Subject to and without waiver of any of the foregoing general or specific objections,

Defendants have provided appropriate information concerning the nature of their email systems

in the ESI Protocol submitted to the Court on December 21, 2018.




Dated: April 17, 2019                         By: /s/ Paul A. Saso
                                              Anthony P. Callaghan (admitted pro hac vice)
                                              Paul A. Saso (admitted pro hac vice)
                                              GIBBONS P.C
                                              One Pennsylvania Plaza, 37th Floor
                                              New York, NY 10119-3701
                                              Telephone: (212) 613-2000
                                              Facsimile: (212) 290-2018

                                              Michael Bunis (BBO # 566839)
                                              CHOATE HALL & STEWART LLP
                                              Two International Place
                                              Boston, Massachusetts 02110
                                              Telephone: (617) 248-5000
                                              Facsimile: (617) 502-4077

                                              Attorneys for Defendants-Counterclaims, Hewlett-
                                              Packard Financial Services Company, Hewlett-
                                              Packard Financial Services (India) Private Limited,
                                              HP, Inc., Hewlett Packard Enterprise Company,
                                              and David Gill




                                                13
Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 41 of 52
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 42 of 52



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ALEXANDER STYLLER, INTEGRATED
COMMUNICATIONS & TECHNOLOGIES,
INC., JADE CHENG, JASON YUYI, CATHY                    Civil Action No. 1:16-CV-10386 (LTS)
YU, CAROLINE MARAFAO CHENG, PUSHUN
CHENG, CHANGZHEN NI, JUNFANG YU,
MEIXIANG CHENG, FANGSHOU YU, and                       DEFENDANT HP INC.’S AMENDED
CHANGHUA NI,                                           RESPONSES TO PLAINTIFFS’ FIRST
                                                       SET OF INTERROGATORIES
                                Plaintiffs,

       vs.

HEWLETT-PACKARD FINANCIAL SERVICES
COMPANY, HEWLETT-PACKARD
FINANCIAL SERVICES (INDIA) PRIVATE
LIMITED, HP INC., HEWLETT PACKARD
ENTERPRISE COMPANY, and DAVID GILL

                                Defendants.



      Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant HP Inc. (“HPI”) hereby

submits the following amended responses and objections to the Interrogatories served by

Plaintiffs Alexander Styller, Integrated Communications & Technologies, Inc., Jade Cheng,

Jason Yuyi, Cathy Yu, Caroline Marafao Cheng, Pushun Cheng, Chanzhen Ni, Junfang Yu,

Meixiang Cheng, Fangshou Yu, and Changhua Ni (collectively, “Plaintiffs”). These responses

are made within the limits of, and subject to, the general and specific objections set forth below.

      In setting forth its responses to Interrogatories, HPI does not waive the attorney-client

privilege, work-product doctrine, or any other privilege or immunity from disclosure that may

attach to information called for in response to the Interrogatories.        Further, the following

responses (and any further responses to the Interrogatories) are made without acknowledgement

of the admissibility, including the relevance, of the information requested or that the

Interrogatories are in any way proportional to the needs of this case.
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 43 of 52



       More specifically, these responses to Interrogatories are made without waiver of, and

with preservation of:

               (1)      All objections as to the admissibility, including but not limited to
                        competency, relevancy, and materiality of Defendants’ responses
                        and the subject matter thereof as evidence for any purpose in any
                        proceeding in this action (including any trial or hearing) and any
                        other proceeding of a judicial, administrative, regulatory or other
                        nature;

               (2)      The right to object to the use of any such responses, or the subject
                        matter thereof, on any permissible ground in this action (including
                        any trial or hearing held in this action) and any other proceeding of a
                        judicial, administrative, regulatory or other nature;

               (3)      The right to object on any ground and at any time to a demand or
                        request for further responses (including more specific responses or
                        further production of documents) to the requests, or any other
                        requests or other discovery proceedings involving or relating to the
                        subject matter of this action;

               (4)      The right at any time to amend, revise, correct, add to, supplement or
                        clarify any of Defendants’ responses contained herein, particularly as
                        additional facts are learned in discovery or otherwise in preparation
                        for the trial of this matter; and

               (5)      The right to challenge any of Plaintiffs’ interpretations or
                        characterizations of, or inferences drawn from, Defendants’
                        responses.

      In the event that any responses inadvertently made by HPI fall within the attorney-client

and/or work product privileges, HPI shall not be deemed to have waived any privilege as to any

such response or the information contained therein, or the right to assert the attorney-client

privilege and/or work-product doctrine as to any other matter that arises during the course of this

action or any other proceeding of a judicial, administrative, regulatory or other nature.




                                                  2
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 44 of 52



                  RESPONSES TO PLAINTIFFS’ INTERROGATORIES

Interrogatory No. 1: Please state the results of the 2011 Inspection, including the quality of the
returned equipment and whether any of the returned equipment was counterfeit or carried
counterfeit registered trademarks.

Response: HPI objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPI further objects on the ground that the term “inspection” assumes

facts—namely, that an event that can fairly be described as an “inspection” ever took place. HPI

further objects to this Interrogatory on the ground that it seeks information that can be obtained

from a more convenient source than HPI, namely TT Global, the company that reviewed and/or

examined the returned equipment, or other defendants. HPI further objects on the ground that

this Interrogatory seeks information protected by the attorney-client privilege and/or attorney

work product doctrine because it seeks legal conclusions as to whether the equipment was

ultimately “counterfeit” or “carried counterfeit trademarks.”       HPI further objects to this

Interrogatory on the ground that it is improperly directed to HPI and should properly be directed

at the Defendants with knowledge concerning this topic.




Interrogatory No. 2: Please state the results of the 2012 Inspection, including the quality of the
inspected Equipment, whether any of the inspected Equipment was counterfeit or carried
counterfeit registered trademarks, and how the inspected Equipment was subsequently disposed
of.

Response:    HPI objects to the definition of “2012 Inspection” as nonsensical and without

meaning, in that the “Equipment,” as defined by Plaintiffs, was not in India in the referenced

time frame. HPI further objects to this Interrogatory on the ground that the term “results” is

vague, ambiguous, and undefined. HPI further objects to this Interrogatory on the ground that

the term “Inspection” is misleading because the events are more properly described as an

informal review and inventory of equipment held or maintained on HPFS India’s behalf by TT


                                                3
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 45 of 52



Global pending anticipated sale to ICT, which review and inventory was focused on the quality

(whether fit for resale or “scrap grade” as alleged) as opposed to its authentic or counterfeit

nature. HPI further objects on the ground that this Interrogatory seeks information that is not

relevant to any party’s claim or defense and is not proportional to the needs of the case because

the equipment inventoried was not and is not the subject of this action. HPI further objects to

this Interrogatory on the ground that it seeks information that is or should be in ICT’s possession,

in that ICT contends that it conducted the “2012 Inspection.” HPI further objects on the ground

that this Interrogatory seeks information protected by the attorney-client privilege and/or

attorney work product doctrine because it seeks legal conclusions as to whether the equipment

was ultimately “counterfeit” or “carried counterfeit trademarks.” HPI further objects to this

Interrogatory on the ground that it is compound because it requests both the “results” of “the

2012 Inspection,” and also “how the inspected Equipment was subsequently disposed of.” HPI

further objects to this Interrogatory on the ground that it is improperly directed to HPI and should

properly be directed at the Defendants with knowledge concerning this topic.




Interrogatory No. 3: Please state the results of the 2013 Inspections, including but not limited
to whether any of the Seized Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPI objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPI further objects to the term “2013 Inspections” because HPI does

not possess sufficient independent information at this time to properly ascertain whether such

inspections occurred. HPI further objects on the ground that this Interrogatory seeks information

protected by the attorney-client privilege and/or attorney work product doctrine because it seeks

legal conclusions as to whether the equipment was ultimately “counterfeit” or “carried


                                                 4
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 46 of 52



counterfeit trademarks.”    HPI further objects to this Interrogatory on the ground that it is

compound because it requests information relating to multiple “inspections,” alleged

correspondences and reviews. HPI also objects on the ground that the Interrogatory seeks

information and/or data in the hands of a third party or third parties to this action over which HPI

does not have control and to which Plaintiffs have not addressed discovery requests aimed at

obtaining such information and/or data. HPI further objects to this Interrogatory on the ground

that it is improperly directed to HPI and should properly be directed at the Defendants with

knowledge concerning this topic.



Interrogatory No. 4: Please state the results of the 2018 Inspection, including but not limited to
whether any of the inspected Equipment was counterfeit or carried counterfeit registered
trademarks.

Response: HPI objects to this Interrogatory on the ground that the term “results” is vague,

ambiguous, and undefined. HPI further objects on the ground that this Interrogatory seeks

information protected by the attorney-client privilege and/or attorney work product doctrine

because the Interrogatory seeks legal conclusions as to whether the equipment was ultimately

“counterfeit” or “carried counterfeit trademarks.” HPI objects on the grounds that the inspection

to which the Interrogatory appears to refer was carried out by, for, at the behest of, and/or on the

instructions of counsel, for the purpose of preparing defenses and prosecuting claims in the

within litigation, and is the subject of the attorney work product doctrine.



Interrogatory No. 5: Do you contend that the Seized Equipment was counterfeit or carried
counterfeit trademarks?

Response: HPI objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s



                                                 5
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 47 of 52



discretion to defer a party’s answers until the litigation has progressed). HPI further objects to

this Interrogatory on the grounds that it vague and ambiguous because it does not specify any

temporal limitation. HPI further objects on the ground that this Interrogatory seeks information

protected by the attorney-client privilege and/or attorney work product doctrine because it seeks

legal conclusions as to whether the equipment was ultimately “counterfeit” or “carried

counterfeit trademarks.”    HPI further objects to this Interrogatory on the ground that it is

improperly directed to HPI and should properly be directed at the Defendants with knowledge

concerning this topic.

          Subject to and without waiver of the foregoing objections, HPI reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.


Interrogatory No. 6: Do you contend that the Seized Equipment was different than the
computer equipment returned from Tata and inspected by TT Global in 2011? If so, please state
the basis for your contention.

Response: HPI objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPI further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPI further objects to Plaintiffs’ definition of the term “state the basis,”

as it departs from the definition set forth in the Local Rules of the United States District Court

for the District of Massachusetts. HPI further objects to this Interrogatory on the ground that it

does not specify any temporal limitation. HPI further objects to this Interrogatory on the ground

that it is improperly directed to HPI and should properly be directed at the Defendants with

knowledge concerning this topic.



                                                  6
       Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 48 of 52



          Subject to and without waiver of the foregoing objections, HPI reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.



Interrogatory No. 7: Do you contend that the Seized Equipment was different than that
equipment sold by HPFS India pursuant to the RRSA and the WSA? If so, please state the basis
for your contention.

Response: HPI objects to this Interrogatory on the grounds that it is a contention interrogatory

and discovery in this matter is still ongoing. See Fed. R. Civ. P. 33(a)(2) (confirming the court’s

discretion to defer a party’s answers until the litigation has progressed). HPI further objects to

this Interrogatory on the ground that the term “different” is vague, ambiguous, and subject to

multiple interpretations. HPI further objects to Plaintiffs’ definition of the term “state the basis,”

as it departs from the definition set forth in the Local Rules of the United States District Court

for the District of Massachusetts. HPI further objects to this Interrogatory on the ground that it

does not specify any temporal limitation. HPI further objects to this Interrogatory on the ground

that it is improperly directed to HPI and should properly be directed at the Defendants with

knowledge concerning this topic.

          Subject to and without waiver of the foregoing objections, HPI reserves the right to

amend and supplement this response subsequent to an inspection performed by a testifying

expert.



Interrogatory No. 8: Please state the reasons why the RMA was not authorized by HPFS.

Response: HPI objects to this Interrogatory on the ground that it seeks information protected by

the attorney client privilege and/or attorney work product doctrine. HPI further objects to this

Interrogatory on the ground that ICT, as a party to the RMA negotiations, already possesses the


                                                  7
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 49 of 52



information sought in this Interrogatory. HPI further objects to this Interrogatory on the ground

that it is improperly directed to HPI and should properly be directed at the Defendants with

knowledge concerning this topic.



Interrogatory No. 9: Please state the basis of your allegation in your Counterclaim that “ICT
and Styller failed to provide sufficient documentation to the police that the Individual
Plaintiff/Defendants were legitimate ICT employees, and failed to properly establish the
provenance or source of the seized equipment.”

Response: HPI objects to this Interrogatory on the ground that it is compound because it seeks

information concerning the activities of multiple individuals, relating to both the legitimacy of

their ICT employment and their failure to establish the source of the seized equipment. HPI

further objects to Plaintiffs’ definition of the term “state the basis,” as it departs from the

definition set forth in the Local Rules of the United States District Court for the District of

Massachusetts.

       Subject to and without waiver of the foregoing objections, HPI refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s, responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.


Interrogatory No. 10: Please state the basis of your allegation in your Counterclaim that “ICT,
Styller, and/or the Individual Plaintiff/Defendants permitted or failed to prevent an entity or
entities improperly or illegally copying proprietary trademarks, logos, security tags, and/or other
indicia of authenticity in connection with the subject equipment and affixing the same to the
equipment so that it could be marketed and sold in China; giving the reasoned impression that
the equipment was counterfeit.”

Response: HPI objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPI further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPI further objects to



                                                    8
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 50 of 52



this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing objections, HPI refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s, responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.




Interrogatory No. 11: Please state the basis of your allegation in your Counterclaim that “the
arrest and detention of the Individual Plaintiff/Defendants—in addition to the losses and
damages allegedly incurred by all Plaintiffs in the within action as outlined in the Second
Amended Complaint—were, directly or indirectly, the result of and/or were exacerbated by (a)
ICT’s and Styller’s failure to confirm that the Individual Plaintiff/Defendants were legitimate
ICT employees; (b) ICT’s failure to establish that it was an authorized employer or trader in
China; and/or (c) ICT’s, Styller’s and the Individual Plaintiff/Defendants’ failure to comply and
failure to establish that they had complied with China’s importation, taxation, customs and
excise, and other laws and regulations.”

Response: HPI objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPI further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPI further objects to

this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing objections, HPI refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s, responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.



Interrogatory No. 12: Please state the basis of your allegation in your Counterclaim that
“ICT’s, Styller’s, and/or the Individual Plaintiff/Defendants’ failure to comply with Chinese laws
and/or other conduct relating to the use, operation, handling, storage, disposal, transportation,



                                                    9
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 51 of 52



recycling and/or resale of the equipment caused some or all of the damages that all Plaintiffs
allegedly suffered, as detailed in the Second Amended Complaint.”

Response: HPI objects to this Interrogatory on the ground that it is compound because it seeks

information concerning multiple individuals and activities. HPI further objects to Plaintiffs’

definition of the term “state the basis,” as it departs from the definition set forth in the Local

Rules of the United States District Court for the District of Massachusetts. HPI further objects to

this Interrogatory on the ground that it seeks information protected by the attorney client

privilege and/or work product doctrine.

       Subject to and without waiver of the foregoing objections, HPI refers Plaintiffs to Co-

Defendants, HPFS and HPFS India’s, responses to this identical Interrogatory as the query is

properly addressed to them in the first instance.



Interrogatory No. 13: Please describe your email system, including the following information:

       a. The nature and location of servers;
       b. How emails are backed up, including the frequency of backups and the nature and
          location of backup data;
       c. Whether or not there is an automatic deletion procedure for emails; and
       d. The parameters for automatic deletion, including frequency and selection.

Response: HPI objects to this Interrogatory on the ground that it is vague and ambiguous, as the

phrase “describe your email system” is subject to multiple interpretations. HPI further objects to

this Interrogatory on the ground that it seeks information that is not relevant to the claims and

defenses in this case and contains no temporal limitations.

       Subject to and without waiver of any of the foregoing general or specific objections,

Defendants have provided appropriate information concerning the nature of their email systems

in the ESI Protocol submitted to the Court on December 21, 2018.




                                                10
      Case 1:16-cv-10386-LTS Document 223-4 Filed 08/23/19 Page 52 of 52




Dated: April 17, 2019               By: /s/ Paul A. Saso
                                    Anthony P. Callaghan (admitted pro hac vice)
                                    Paul A. Saso (admitted pro hac vice)
                                    GIBBONS P.C
                                    One Pennsylvania Plaza, 37th Floor
                                    New York, NY 10119-3701
                                    Telephone: (212) 613-2000
                                    Facsimile: (212) 290-2018

                                    Michael Bunis (BBO # 566839)
                                    CHOATE HALL & STEWART LLP
                                    Two International Place
                                    Boston, Massachusetts 02110
                                    Telephone: (617) 248-5000
                                    Facsimile: (617) 502-4077

                                    Attorneys for Defendants-Counterclaims, Hewlett-
                                    Packard Financial Services Company, Hewlett-
                                    Packard Financial Services (India) Private Limited,
                                    HP, Inc., Hewlett Packard Enterprise Company,
                                    and David Gill




                                      11
